           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    PINE BLUFF DIVISION

JORDAN RODNEY HAMPTON                                      PLAINTIFF

v.                        No: 5:19-cv-240 DPM

TISCHA JOHNSON, Sergeant, Dallas
County Detention Center; KEVIN
BLACK, Deputy Sheriff, Bradley
County Sheriff Station, DUSTY
DODSON, Jail Administrator, Dallas
County Detention Center                                DEFENDANTS

                                 ORDER
     1. The Court withdraws the reference.
     2. Hampton hasn't filed an amended complaint; and the time to
do so has passed. Ng 3. His complaint will therefore be dismissed
without prejudice. LOCAL RULE 5.5(c)(2). An in forma pauperis appeal
from this Order and accompanying Judgment would not be taken in
good faith . 28 U.S.C. § 1915(a)(3).

     So Ordered.


                                       D.P. Mar~Jr.
                                       United States District Judge
